               Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF NEW YORK

----------------------------------------------------------------
GARY R. CASTEN,                                                :

         Plaintiff,                                            :
                                                                   PLAINTIFFS’ ORIGINAL
vs.                                                            :   COMPLAINT,
                                                                   JURY TRIAL DEMAND, and
DuPONT DE NEMOURS, INC.,                                       :   15 U.S.C § 2619 NOTICE
as successor-in-interest to E. I. du Pont de
Nemours and Company;                                           :   Civil Action No.
FIRST CHEMICAL CORPORATION; and,
HONEYWELL INTERNATIONAL                                        :
INC., as successor-in-interest to Allied
Chemical Corporation,                                          :

                  Defendants.                                  :
----------------------------------------------------------------

         The Plaintiff, GARY R. CASTEN, by his attorneys, STEVEN H. WODKA,

ATTORNEY-AT-LAW, and LIPSITZ & PONTERIO, LLC, for his complaint against each

and every defendant, alleges:

                                             I. JURISDICTION.

         1.       Jurisdiction over the subject matter of this case is based upon the

complete diversity of the citizenship of the parties as set forth under 28 U.S.C.

§1332(a), and the amount in controversy which exceeds, exclusive of interest and

costs, the sum of Seventy-Five Thousand ($75,000.00) Dollars.

         2.       The Court has personal jurisdiction over the Defendants based upon:

                  a.       The Business Corporation Law of the State of New York; and,

                  b.       Section 302 of the Civil Practice Laws and Rules of the State of
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 2 of 28




New York.

       3.     At all relevant times, the Defendants were engaged in the business of

developing, manufacturing, distributing, selling, marketing, and/or introducing into

interstate commerce and into the State of New York their products, including ortho-

toluidine.

       4.     At all relevant times, the Defendants committed tortious acts within the

State of New York, out of which this cause of action has arose.

                                        II. VENUE.

       5.     The Plaintiff’s claim arose due to the exposure of GARY R. CASTEN to

the chemical product ortho-toluidine while employed at The Goodyear Tire & Rubber

Company in Niagara Falls, New York from August 18, 1965, when he was 18 years old,

to February 27, 2004. In addition, the Plaintiff resides within the district in Niagara

Falls, New York. Therefore, venue is proper in the Western District of New York under

28 U.S.C. §1391(b).

                                      III. PARTIES.

       6.     The Plaintiff, GARY R. CASTEN, is a citizen of the State of New York.

       7.     The defendant DuPONT DE NEMOURS, INC. is a Delaware corporation

with its principal place of business in Delaware; said corporation may be served through

its registered agent.

       8.     The defendant FIRST CHEMICAL CORPORATION is a Mississippi



                                             2
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 3 of 28




corporation with its principal place of business in Delaware; said corporation may be

served through its registered agent.

      9.      The defendant HONEYWELL INTERNATIONAL INC. is a Delaware

corporation with its principal place of business in North Carolina; said corporation may

be served through its registered agent.

                             IV. NATURE OF THE CASE.

      10.     This matter is a personal injury action. Plaintiff GARY R. CASTEN has

contracted urothelial cancer and seeks damages against these Defendants due to their

manufacture and distribution of the industrial chemical ortho-toluidine, which was sold

in commerce to the Plaintiff's employer, The Goodyear Tire & Rubber Company

(hereinafter, “Goodyear”) in Niagara Falls, New York.

      11.     During his employment at the Goodyear plant in Niagara Falls, Plaintiff

GARY R. CASTEN absorbed significant quantities of the Defendants’ ortho-toluidine

through his exposure to its vapor, liquid, and its contamination of his work environment.

His exposure to ortho-toluidine was a substantial contributing cause of his stage 4,

invasive urothelial cancer, which was diagnosed on September 17, 2020. According to

Campbell-Walsh Urology (11th Ed.), studies indicate that patients with this type and

stage of cancer have a rate of survival of between 0% to 5% at five years after

diagnosis.

      12.     The International Agency for Research on Cancer (IARC) has classified



                                            3
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 4 of 28




ortho-toluidine into its highest category, Group 1, because it “is carcinogenic to

humans.” According to the IARC, “ortho-toluidine causes cancer of the urinary

bladder.” IARC Monographs on the Evaluation of Carcinogenic Risks to Humans,

Volume 99 (2010) at 451.

       13.    The United States National Toxicology Program (NTP) has classified

ortho-toluidine as “known to be a human carcinogen based on sufficient evidence of

carcinogenicity from studies showing that it causes urinary-bladder cancer in humans.”

The Report on Carcinogens, Thirteenth Edition, National Toxicology Program, U.S.

Department of Health and Human Services (2014).

       14.    On December 13, 2019, Defendants DuPONT and FIRST CHEMICAL

stated before this Court that “the only reliable and relevant studies for assessing”

bladder cancer risk among the workers at the Goodyear plant are: (a) Hanley KW, Viet

SM, Hein MJ, et al., “Exposure to o-toluidine, aniline, and nitrobenzene in a rubber

chemical manufacturing plant: a retrospective exposure assessment update,” J Occup

Environ Hyg 9:478–90 (2012), and (b) Carreón T, Hein MJ, Hanley KW, Viet SM, Ruder

AM, “Bladder cancer incidence among workers exposed to o-toluidine, aniline and

nitrobenzene at a rubber chemical manufacturing plant,” Occup Environ Med 71(3):

175-182 (2014). According to these two studies, Plaintiff GARY R. CASTEN

accumulated 96,715 unit-days of exposure at the Goodyear plant and consequently had

a greater than 10-fold statistically significant excess risk of developing bladder cancer in



                                             4
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 5 of 28




comparison to other residents of New York State.

       15.     The Plaintiff absorbed the Defendants’ ortho-toluidine into his body

because the Defendants: (a) failed to provide adequate warnings and instructions

regarding the extraordinary precautions that are required in order to prevent worker

exposure to ortho-toluidine, (b) failed to provide adequate warnings of the potential

carcinogenicity of ortho-toluidine, and (c) failed to provide adequate warnings that

worker exposure to ortho-toluidine must be monitored by urine sampling and adequate

instructions for conducting such monitoring.

       16.     The Plaintiff's urothelial cancer has caused him to suffer severe mental

anguish and depression and other mental suffering, as well as physical pain, and

impaired his ability to enjoy a normal life, including the surgical excision of his left

kidney, ureter, and bladder cuff.

       17.     The Plaintiff has incurred and will incur medical expenses in the treatment

of his physical injuries. Said injuries are progressive and irreversible. The Plaintiff will

continue to suffer the aforementioned impairments and economic losses in the future.

       18.     This cause of action is predicated on products liability theories of strict

liability and negligence, as more specifically set out herein.

       19.     In that each exposure to ortho-toluidine caused or contributed to the

Plaintiff's injuries, the Plaintiff alleges that the doctrine of joint and several liability

should apply to each Defendant herein.



                                                 5
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 6 of 28




       20.    If it is deemed that Article 16 of the CPLR applies to this action, the

Plaintiff asserts that this action falls within one or more of the exceptions set forth in

CPLR 1602 including, but not limited to, the exception for cases where a person is held

liable for causing the claimant's injury by having acted with reckless disregard for the

safety of others; the exception for cases involving any person held liable for causing the

claimant's injury by having unlawfully released into the environment a substance

hazardous to public health, safety or the environment; and the exception for any parties

found to have acted knowingly or intentionally and in concert to cause the acts or

failures upon which liability is based.

       21.    The Defendants, acting in concert, failed to disclose to or warn the

Plaintiff and those similarly situated of the known dangers associated with the use of

Defendants' products. Defendants' concerted action took either the f orm of an express

or implied agreement not to warn or was achieved by providing substantial assistance

or encouragement to one another in their wrongful course of conduct. As a result of

Defendants' concerted action, the Plaintiff suffered the aforementioned personal

injuries.

                              V. FACTUAL BACKGROUND.

       22.    Hereinafter, Defendant DuPONT DE NEMOURS, INC. is designated as

“DuPont,” Defendant FIRST CHEMICAL CORPORATION is designated as “First

Chemical,” and HONEYWELL INTERNATIONAL INC. is designated as “Allied



                                              6
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 7 of 28




Chemical.”

      23.     In 1919, DuPont began manufacturing ortho-toluidine at its Chambers

Works in Deepwater (Salem County), New Jersey.

      24.     In 1921, the International Labour Of fice, which was established by the

League of Nations, specifically identified “toluidine” as a “product” which “may cause

tumour of the bladder.”

      25.     Ortho-toluidine is part of a family of chemicals known as aromatic amines.

Beta-naphthylamine, alpha-napthylamine, and benzidine are also aromatic amines. By

1991, DuPont had identified more than 450 cases of bladder cancer among Chambers

Works employees who had been exposed to aromatic amines, including ortho-toluidine.

      26.     DuPont physicians recognized the first cases of occupational bladder

cancer at the Chambers Works in 1931. For the next several years, these physicians

documented a rapidly growing epidemic. By 1936, at least eighty-six cases of bladder

cancer had been recognized. By 1938, the number had grown to one hundred.

      27.     In order to investigate the cause of the bladder cancer cases at the

Chambers Works, DuPont formed the Haskell Laboratory for Toxicology and Industrial

Medicine, and hired Wilhelm Hueper, MD, as one of its first toxicologists. Within a few

years, Hueper developed an animal model for testing the ability of an aromatic amine to

cause bladder cancer. DuPont scientists demonstrated that dogs developed bladder

cancer after long-term exposure to beta-naphthylamine. The Haskell Laboratory had



                                            7
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 8 of 28




the capability of testing ortho-toluidine using the same animal model anytime after

1935, but DuPont never chose to perform such a study.

       28.    In 1940, a Japanese researcher named Morigami published in English the

result of the first cancer study of ortho-toluidine with exposed laboratory animals.

Bladder tumors were produced in rabbits which had been injected subcutaneously with

ortho-toluidine. Rats developed bladder tumors when their skin was painted with ortho-

toluidine.

       29.    In 1948, DuPont’s Medical Director, George H. Gehrmann, MD, DuPont’s

Haskell Laboratory Director, John H. Foulger, MD, and DuPont’s Assistant Medical

Director, Allan J. Fleming, MD, co-authored a study in Industrial Medicine and declared

that occupational tumors of the bladder were a “preventable industrial disease.”

       30.    In his deposition on March 2, 1987, John Zapp, PhD, the Director of

DuPont's Haskell Laboratory during the period of 1952 to 1976, testified that by 1955

he was aware of the early animal studies which implicated ortho-toluidine as a

carcinogen. Dr. Zapp also testified that as of 1955 that DuPont had the capability for

conducting a study using laboratory animals in order to determine a chemical's

carcinogenicity.

       31.    In his deposition on July 25, 1991, Blaine McKusick, PhD, the Assistant

Director of the Haskell Laboratory from 1974 to 1982, testified that "one of the prime

reasons" for the establishment of Haskell Laboratory in the 1930's was to determine the



                                             8
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 9 of 28




cause of the bladder tumors at the Chambers Works. He also testified that, by the

1950's, the Haskell Laboratory had the capability of performing a lifetime rat feeding

study using ortho-toluidine in order to determine its potential carcinogenicity. However,

DuPont never performed any type of long-term or lifetime animal testing using ortho-

toluidine in order to determine whether it could cause cancer.

       32.    In 1954, DuPont published a study on its development of a butyl rubber

“Chem-Proof Air Suit,” which had a separate air supply and which provided complete

body protection against aromatic amine exposure. On June 17, 1953, the first full-scale

field trial of the “Chem-Proof Air Suit” was conducted in an area of the Chambers

Works where there was potential for significant exposure to ortho-toluidine.

       33.    DuPont tested the effectiveness of the “Chem-Proof Air Suit” by

measuring ortho-toluidine levels in the urine of the workers involved in this field trial.

DuPont found that the workers who wore the “Chem-Proof Air Suit” had no ortho-

toluidine in their urine. However, another worker in the field trial who was only provided

with an air mask, instead of the “Chem-Proof Air Suit,” had 3.7 milligrams per liter of

ortho-toluidine in his urine.

       34.    This DuPont study demonstrated two important principles for protecting

workers against ortho-toluidine exposure. First, ortho-toluidine is readily absorbed

through the skin, so that respiratory protection alone, such as an air mask, will not

protect a worker against exposure. Second, in order to measure a worker’s total



                                              9
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 10 of 28




exposure to ortho-toluidine, a worker’s urine must be tested. DuPont never provided

adequate information to either Goodyear or to Plaintiff GARY R. CASTEN about these

two important principles that were essential for the safe use of ortho-toluidine.

       35.     In 1957, the Goodyear plant in Niagara Falls began using ortho-toluidine.

Initially, Goodyear purchased the chemical from DuPont and Allied Chemical. The

Goodyear plant became one of DuPont’s largest customers for this chemical, buying

millions of pounds per year during the period of the Plaintiff’s employment until 1995

when DuPont ceased manufacturing ortho-toluidine. Allied Chemical supplied

Goodyear with ortho-toluidine until 1968. First Chemical supplied Goodyear with ortho-

toluidine from 1967 through the end of the Plaintiff’s employment in 2004.

       36.     It is undisputed that at all times relevant to this matter that each

Defendant was aware that ortho-toluidine was a hazardous, highly toxic chemical, and

that toxic levels could be reached in the blood and tissues of an exposed worker by

absorption of the liquid through intact skin or inhalation of vapors. Allied Chemical

never provided Goodyear or GARY R. CASTEN with any warnings in any form. DuPont

never provided Goodyear or GARY R. CASTEN with any warnings in any form until

1977. At all times relevant to this case, DuPont and First Chemical failed to use the

exterior of their railroad tank cars, which were the containers that they used to ship the

ortho-toluidine to the Goodyear plant, as a means of providing a warning directly to

GARY R. CASTEN. As a result of Defendants’ failure to warn, GARY R. CASTEN



                                              10
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 11 of 28




suffered two documented incidents of methemoglobinemia.

       37.     In 1958, the American Conference of Governmental Industrial Hygienists

(ACGIH) adopted a 5 parts per million (ppm) airborne threshold limit value (TLV) for

occupational exposure to ortho-toluidine for an eight-hour working day. In 1971, the

U. S. Department of Labor’s Occupational Safety and Health Administration (OSHA)

adopted this 5 ppm TLV as a permissible exposure limit (PEL). However, this 5 ppm

exposure limit is based on airborne sampling and does not measure a worker’s

absorption of ortho-toluidine through the skin. Moreover, in 1958, the ACGIH did not

consider the potential carcinogenicity of ortho-toluidine. Rather, this 5 ppm TLV was

intended to only protect against the immediate toxic effects of inhalation of ortho-

toluidine vapors, such as methemoglobinemia.

                                   ALLIED CHEMICAL

       38.     In 1954, Allied Chemical’s physician, Dr. Edward Mates, was informed by

the Association of British Chemical Manufacturers of ortho-toluidine’s potential

carcinogenicity. By November 25, 1958, at the latest, Allied Chemical knew that ortho-

toluidine had “been reported as causing bladder tumors in rodents.” In 1962, according

to Kelly Ferber, the Technical Manager of Allied Chemical’s Buffalo, New York plant,

two workers at the Buffalo plant who had been exposed to ortho-toluidine, but to no

other bladder carcinogens, had been diagnosed with bladder cancer. These cases

remained a secret; Allied Chemical did not report the cases in any fashion. By 1974,



                                            11
            Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 12 of 28




115 aromatic amine-exposed workers at Allied’s Buffalo plant had been diagnosed with

bladder cancer.

                                   FIRST CHEMICAL

      39.     In his deposition on June 15, 1999, First Chem ical Vice-President Daniel

Anderson admitted that First Chemical had not developed “a method of factoring in skin

absorption when determining an employee’s total exposure to ortho-toluidine.”

      40.     In his deposition, Anderson admitted that First Chemical was aware of an

appropriate animal model for testing the carcinogenic potential of aromatic amines, but

First Chemical had never sponsored or conducted a study with ortho-toluidine.

      41.     First Chemical issued material safety data sheets (MSDSs) for ortho-

toluidine in May 1977, November, 1985, November, 1986, and on February 1, 1989,

July 27, 1992, December 28, 1992, February 6, 1997, October 27, 1997, June 19,

2002, and June 26, 2008. All First Chemical MSDSs specifically referenced, without

explanation or clarification, the obsolete OSHA standard that perm itted inhalation of

ortho-toluidine up to 5 parts per million in the air. First Chemical’s MSDSs consistently

failed to warn that adherence to the 5 ppm OSHA PEL would not protect against

cancer.

      42.     Moreover, in its MSDSs dated December 28, 1992, February 6, 1997,

October 27, 1997, June 19, 2002, and June 26, 2008, First Chem ical erroneously

advised that the OSHA 5 parts per million permissible exposure limit was “set on the



                                           12
            Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 13 of 28




basis of avoidance of cancer.” First Chemical misrepresented the basis for the 5 ppm

exposure limit.

      43.     First Chemical’s November, 1985 and November, 1986 material safety

data sheets also violated OSHA’s Hazard Communication Standard by wrongly stating

that ortho-toluidine was not listed either as a carcinogen or as a potential carcinogen by

the National Toxicology Program (NTP). In fact, ortho-toluidine had been listed by NTP

as “reasonably anticipated to be a human carcinogen” since 1981.

                                        DuPONT

      44.     In 1965, DuPont moved the production of ortho-toluidine at the Chambers

Works to a new building. At the new site, the entire process of ortho-toluidine

manufacture occurred in a closed system. Drumming of ortho-toluidine was performed

in a closed drumming booth which provided complete separation of the worker from the

chemical. The workers filled the drums through a glove box arrangement.

      45.     In this new building, workers assigned to ortho-toluidine manufacturing

wore different sets of protective clothing and equipment, depending upon the work task.

      46.     The highest level of worker protection was provided through the use of the

“Chem-Proof Air Suit” with a supplied air system.

      47.     The next level of personal protective equipment was used on a routine

basis in performing certain tasks, including drumming the ortho-toluidine, taking

samples, packaging, and loading the chemical into tank trucks and railroad cars. This



                                           13
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 14 of 28




level of personal protective equipment consisted of an “acid suit” which included butyl

rubber pants and jacket, butyl rubber or neoprene gloves, safety shoes covered by butyl

rubber boots, and an air supplied hood.

       48.     The third and minimal level of protective equipment was an acid suit (with

jacket, pants, and gloves) without the use of a respirator. Underneath the acid suit the

workers wore company-supplied work clothing. The company provided underwear as

well. DuPont laundered the work clothing at the plant and provided a fresh uniform to

workers each day. The locker facilities were divided into a clean side and a dirty side,

which remained in effect from 1965 to 1995.

       49.     DuPont established these stringent precautions in order to protect its own

workers against exposure to ortho-toluidine, but never advised Goodyear or Plaintiff

GARY R. CASTEN to take the same precautions.

       50.     On July 13, 1973, DuPont’s Dr. Zapp stated at a hearing of the U. S.

Department of Labor’s Occupational Safety and Health Administration (OSHA) that: “a

workman is entitled to a warning of the hazards of the materials that he works with, and

the best scientific means of protection against those hazards. . . .I would feel that the

really important thing is to get the message to the workman in such form that he fully

understands what the hazards are, and the best means for avoiding them, what are his

best and most scientific means of protection.”

       51.     On June 12, 1974, Dr. Zapp’s Haskell Laboratory advised the product



                                            14
            Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 15 of 28




manager for DuPont’s sales of ortho-toluidine that the product “may be considered an

experimental carcinogen.” Haskell cited studies in animals with ortho-toluidine in which

“a high incidence of cancer was again found.” DuPont’s Haskell Laboratory concluded

its memorandum with the following statement: “[i]n accordance with these hazards,

industrial manufacturing procedures and equipment should be designed to preclude

employee exposure.” However, DuPont waited until 1977 before providing this

information to Goodyear.

      52.     On January 12, 1977, DuPont issued its first written information to

Goodyear. DuPont wrote: “While o-Toluidine has been manufactured and processed at

our Chambers Works for some fifty years, we have seen no evidence that it ever

caused cancer in any of our employees.” DuPont had no scientific basis for making this

statement. As of 1977, DuPont had never conducted an epidemiological study of its

workers who had only been exposed to ortho-toluidine. Rather, by 1977, DuPont had

recorded hundreds of cases of bladder cancer among its Chambers Works employees

who had been exposed to a combination of aromatic amines, including ortho-toluidine.

      53.     DuPont further represented to Goodyear that: “There are no literature

references which link cancer in man to o-toluidine exposure.” When it made this

statement, DuPont knew it was false because it was specifically contradicted by the

1970 Klebnikova study which reported an outbreak in the Soviet Union of bladder

cancer among workers who had been exposed to ortho- and para-toluidine, but not to



                                           15
            Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 16 of 28




other bladder carcinogens.

      54.     DuPont stated that its 1977 communication had been prompted by an

ongoing National Cancer Institute study, in which “tumors were observed in some rats

and mice fed o-Toluidine hydrochloride for their lifetime.” DuPont incorrectly labeled

this NCI finding as “preliminary,” and also failed to inform Goodyear that these results

had actually confirmed the findings of the 1940 Morigami study.

      55.     DuPont failed to provide Goodyear with adequate instructions for

monitoring worker exposure to ortho-toluidine. DuPont failed to inform Goodyear that

DuPont had concluded that only urine testing could accurately measure worker

exposure. Instead, in this 1977 communication, DuPont twice referred to an airborne

threshold limit value (TLV) of 5 parts per million, without ever informing Goodyear that

DuPont had concluded by July, 1974, at the latest, that air testing “cannot provide by

itself a surveillance program adequate for health conservation when significant

absorption occurs through the skin.”

      56.     Upon receipt of DuPont’s January 12, 1977 letter, Goodyear sampled the

air in those areas of the Niagara Falls plant where ortho-toluidine was used. In his

deposition, a Goodyear manager testified that the company was “pleasantly surprised”

that all results showed that airborne exposure was below the 5 parts per million

threshold limit value. As a result, Goodyear did not make any “significant changes in

the process.” Goodyear management then informed DuPont that it was “surprised” that



                                            16
               Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 17 of 28




DuPont “would correspond on this subject with so faint a data basis.” DuPont never

attempted to correct Goodyear’s misconception that the data on ortho-toluidine’s

carcinogenicity was “faint.”

         57.     From 1977 and onward, all DuPont material safety data sheets (MSDSs)

specifically referenced the obsolete OSHA 5 ppm permissible exposure limit (PEL),

without explanation or clarification that this limit was not intended to protect against

cancer. See DuPont material safety data sheets for ortho-toluidine dated November,

1975, December 9, 1976, October, 1979, June, 1980, Aug ust, 1983, October, 1985,

September, 1987, November, 1988, October 4, 1990, October 8, 1990, March 7, 1991,

September 3, 1993, January 20, 1995, and November 23, 1995. All of these MSDSs

failed to warn that adherence to the 5 ppm OSHA PEL would not protect against

cancer.

         58.     None of these communications ever advised Goodyear of the necessity of

conducting routine sampling of an exposed worker’s urine in order to accurately

measure a worker’s total exposure to ortho-toluidine. None of these communications

ever provided Goodyear with a method to measure a worker’s urinary ortho-toluidine

level.

         59.     Consequently, Goodyear never conducted any surveys to determine its

workers’ urinary ortho-toluidine levels until 1992. Rather, Goodyear only checked the

air and repeatedly assured its workers that “all area and personnel exposure levels are



                                             17
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 18 of 28




well below the TLV's and permissible exposure levels (PEL's)” for ortho-toluidine.

       60.     DuPont also failed to keep Goodyear informed of the growing scientific

literature which reported cases of bladder cancer in workers exposed to ortho-toluidine.

       61.     In 1978, Genin published a study entitled “Prevention of Occupational

Urinary Bladder Tumors in the Manufacture of Toluidines.” DuPont had the 1978 Genin

study translated into English. The study reported that 36 workers had developed

bladder tumors who had been involved in the production of toluidines. The authors

wrote that the “leading etiologic role in the development of the disease falls to o-

toluidine.” The authors concluded that:

       The results of experimental, hygienic, and occupational studies attest to
       the carcinogenicity of o-toluidine.

DuPont never communicated the results or conclusions of the Genin study to

Goodyear.

       62.     DuPont obtained the Genin study by March 11, 1980. However, no

mention of it was made in DuPont’s data sheet for ortho-toluidine issued on April 10,

1980 or in material safety data sheets dated June, 1980 and August, 1983, or at any

other time. Moreover, DuPont represented to Goodyear in its April 10, 1980 ortho-

toluidine data sheet that “we have no information that it has caused cancer in humans.”

       63.     In addition, all DuPont material safety data sheets for ortho-toluidine

issued between 1983 and 1995 either failed to report or inaccurately reported the

statistically significant findings of a study published by G. F. Rubino in 1982. In an

                                             18
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 19 of 28




Italian manufacturing plant handling ortho-toluidine, Rubino reported that the observed

to expected ratio for death due to bladder cancer was 62.50 (five deaths observed; 0.08

expected) among workers with exposure to ortho-toluidine, a result which was highly

statistically significant. Rubino “concluded that. . .o-toluidine. . .should be reg arded as

almost certainly capable of causing cancer of the bladder in man.”

       64.     By 1951, DuPont was routinely testing its exposed workers’ urine for

aromatic amine exposure, including ortho-toluidine. By no later than 1986, a finding by

DuPont of any amount of ortho-toluidine in a worker’s urine sample was considered

“elevated,” and a review was initiated in order to determine how that worker had been

exposed. DuPont relied upon this procedure in order to protect its w orkers from

exposure to ortho-toluidine, but never transmitted these instructions to Goodyear.

       65.     In December 1989, NIOSH reported that in Goodyear workers with

definite exposure to ortho-toluidine, the excess incidence of bladder cancer was greater

than 6-fold (a standard incidence ratio of 6.64, which was statistically significant).

       66.     In 1990, NIOSH conducted biological monitoring of the Goodyear workers’

exposure by measuring their urinary ortho-toluidine levels both before and at the end of

the workday. This NIOSH study was the first time that the Goodyear workers’ urine had

been checked in order to determine the workers’ total exposure to ortho-toluidine.

       67.     In this 1990 study, Plaintiff GARY R. CASTEN provided NIOSH with both

a pre-shift and post-shift urine sample. The resulting data showed that his post-shift



                                             19
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 20 of 28




ortho-toluidine level was five times higher than his pre-shift level, which was “conclusive

evidence” that GARY R. CASTEN had absorbed ortho-toluidine into his body during the

workshift.

       68.     In its 1992 report on its industrial hygiene study of the Goodyear plant,

NIOSH reported that the highest post-shift urinary ortho-toluidine level in the Goodyear

workers was 527 micrograms of ortho-toluidine per liter of urine.

       69.     By April 20, 1993, research performed by DuPont scientists had

determined that exposure to ortho-toluidine at the OSHA permissible exposure limit

(PEL) of 5 parts per million for an 8-hour work day would result in an ortho-toluidine

concentration in the urine of 20 milligrams per liter. Such a urinary concentration would

be 37 times higher than 527 micrograms of ortho-toluidine per liter, the highest level

found by NIOSH in the Goodyear workers, whose risk for bladder cancer had been

determined to be greater than 6-fold.

       70.     As of April 20, 1993, DuPont was aware of three critical facts: (a) the 5

ppm exposure limit was never set to protect against cancer, (b) inhalation of 5 ppm of

ortho-toluidine over an 8-hour day would produce a urinary concentration of ortho-

toluidine of 20 milligrams per liter, and (c) there was a documented excess risk for

bladder cancer in the Goodyear workers who had been exposed to ortho-toluidine at

levels well under 5 parts per million and whose highest urinary concentrations of ortho-

toluidine were significantly less than 20 milligrams per liter.



                                             20
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 21 of 28




       71.     However, DuPont never notified Goodyear, OSHA, NIOSH or the U. S.

Environmental Protection Agency (USEPA) of these significant findings in 1993 or at

any later time. Specifically, all DuPont material safety data sheets issued after April 20,

1993 continued to list the 5 ppm OSHA PEL as an “exposure limit” and “exposure

guideline” without any warning as to the amount of ortho-toluidine that would ultimately

result in the human body after such “permissible” exposure and the resulting increased

risk of developing bladder cancer.

       72.     In 1976, the United States Congress passed the Toxic Substance Control

Act (TSCA), 15 U.S.C. § 2601. One of its purposes was “to regulate chemical

substances and mixtures which present an unreasonable risk of injury to health and the

environment, and to take action with respect to chemical substances and mixtures

which are imminent hazards.” Sec. 2(b)(2).

       73.     Section 8(e) of the Toxic Substances Control Act requires a chemical

manufacturer to report to the EPA if it finds out something new about a chemical which

might pose a substantial risk to human health. TSCA Section 8(e) provides:

       (e)     Notice to Administrator of substantial risks

       Any person who manufactures, processes, or distributes in commerce a
       chemical substance or mixture and who obtains information which
       reasonably supports the conclusion that such substance o r mixture
       presents a substantial risk of injury to health or the environment shall
       immediately inform the Administrator of such information unless such
       person has actual knowledge that the Administrator has been adequately
       informed of such information.



                                             21
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 22 of 28




15 U.S.C. § 2607(e). This provision serves as an “early warning” mechanism for

keeping the EPA and others apprised of newly-found serious chemical hazards.

       74.     On February 2, 1995, DuPont sent a report to the USEPA under T SCA

Section 8(e) (USEPA submission no. 88950000128). DuPont reported that: “Based on

all available toxicity data. . .the existing worker exposure limit (Acceptable Exposure

Limit, AEL) was reviewed and its validity at 5 ppm, 8- and 12-hr. time weighted average,

confirmed.”

       75.     DuPont made a knowingly false report to the USEPA on February 2,

1995. As of the date of the filing of this Complaint, this submission has not been

corrected by Defendant DuPont.

               VI. NOTICE TO DUPONT DE NEMOURS, INC.
 OF INTENT TO FILE A CITIZEN’S CIVIL ACTION PURSUANT TO 15 U.S.C § 2619

       76.     Pursuant to the Toxic Substances Control Act, 15 U.S.C. § 2619(a)(1) and

(b)(1)(A), Plaintiff GARY R. CASTEN hereby gives notice to Defendant DuPont de

Nemours, Inc., as successor-in-interest to E. I. du Pont de Nem ours and Company,

that, on or after 60 days from service of this Complaint on you, the Plaintiff will move to

amend the within Complaint in order to add a citizen’s civil action pursuant to 15 U.S.C.

§ 2619, unless appropriate action has been taken by Defendant DuPont in the interim,

with notice to the Plaintiff, that: (a) fully informs the Administrator of the United States

Environmental Protection Agency of the substantial risk of injury of health of which

DuPont was aware as of April 20, 1993 concerning the resulting urinary concentrations

                                              22
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 23 of 28




of ortho-toluidine after exposure to 5 parts per million for an 8-hour day, (b) fully

corrects all errors and misrepresentations by DuPont in its February 2, 1995 submission

to the Administrator of the United States Environmental Protection Agency (submission

no. 88950000128), and (c) provides the Administrator of the United States

Environmental Protection Agency with all information within the Defendant’s

possession, custody or control concerning potential urinary ortho-toluidine levels after

exposure to 5 parts per million in the air and the resulting substantial risk of injury.

Pursuant to 15 U.S.C. § 2619, the Plaintif f will seek to restrain any ongoing and future

violations of the Toxic Substances Control Act by Defendant DuPont with respect to its

failure to immediately inform the Administrator of the United States Environmental

Protection Agency, pursuant 15 U.S.C. § 2607(e), of such substantial risks of injury to

human health. Please be further advised that this Court, in issuing any final order in

any action brought pursuant to 15 U.S.C. § 2619(a)(1), “may award costs of suit and

reasonable fees for attorneys and expert witnesses if the court determines that such an

award is appropriate.” 15 U.S.C. § 2619(c)(2).

                                VII. CAUSES OF ACTION.

                               FIRST CAUSE OF ACTION
                            AS AGAINST THE DEFENDANTS
                                   (NEGLIGENCE)

       77.     Plaintiff repeats each and every allegation of this Complaint with the same

force and effect as if more fully set forth herein.



                                              23
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 24 of 28




       78.     The Plaintiff alleges that each Defendant was negligent in the

manufacture, testing and labeling of the aforementioned ortho-toluidine in that the

Defendants, acting by and through their duly authorized agents, servants and

employees, were guilty of the following acts and omissions, each of which were and do

constitute negligence:

               a.    Defendants failed to exercise reasonable care in researching,

testing, manufacturing, marketing, supplying, promoting, packaging, labeling, selling,

distributing, and in conducting their product stewardship of ortho-toluidine;

               b.    Defendants failed to exercise ordinary care and/or were reckless in

conducting their product stewardship of ortho-toluidine and in researching, testing,

manufacturing, marketing, supplying, promoting, packaging, labeling, selling, and/or

distributing ortho-toluidine into interstate commerce in that Defendants knew or should

have known that occupational exposure to ortho-toluidine carried a risk of unreasonable

and dangerous side effects, including bladder cancer;

               c.    Defendants failed to adequately and timely warn of the serious

health hazards, including bladder cancer, associated with occupational exposure to

ortho-toluidine;

               d.    Defendants failed to adequately and timely warn that appropriate

engineering controls and protective equipment should be used when working with said

ortho-toluidine;



                                            24
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 25 of 28




               e.       Defendants failed to properly and adequately test the said product

before it was made available for commercial use; and, after marketing began, the

Defendants failed to properly and adequately test the said product after reports of its

potential carcinogenicity were published; and,

               f.       Defendants failed to provide adequate instructions for the safe use

of the product with the said product, including a warning that workers’ exposure should

be measured by testing urinary ortho-toluidine levels and by providing instructions for

monitoring such exposure.

       79.     Each and all of the foregoing acts and omissions taken singularly or

collectively were a direct and proximate cause of the injuries suffered by the Plaintiff.

                              SECOND CAUSE OF ACTION
                               AS AGAINST DEFENDANTS
                    (STRICT PRODUCTS LIABILITY - FAILURE TO WARN)

       80.     Plaintiff repeats each and every allegation of this Complaint with the same

force and effect as if more fully set forth herein.

       81.     The ortho-toluidine to which the Plaintiff GARY R. CASTEN was exposed

was manufactured by the Defendants and was subsequently sold by the Defendants in

interstate commerce to the employer of GARY R. CASTEN. Said ortho-toluidine left the

hands of the Defendants in a defective and unreasonably dangerous condition in that:

               a.       Said ortho-toluidine did not contain an adequate and timely warning

regarding the serious health hazards, including bladder cancer, associated with



                                              25
             Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 26 of 28




occupational exposure to ortho-toluidine;

               b.    Said ortho-toluidine did not contain an adequate and timely warning

of the appropriate engineering controls and protective equipment that should be used

when working with said ortho-toluidine; and,

               c.    Said ortho-toluidine did not contain any warnings that workers’

exposure should be measured by testing urinary ortho-toluidine levels and the product

failed to carry any instructions for conducting such testing.

       82.     Any warnings or instructions provided by the Defendants for ortho-

toluidine during the time period when the Plaintiff was exposed were misleading,

incomplete, erroneous, or otherwise inadequate to alert Goodyear and the Plaintiff as to

how to safely use this product and how to protect the Plaintiff against the risk of cancer

caused by exposure to this product.

       83.     Each Defendant was engaged in the business of manufacturing and/or

distributing ortho-toluidine which, without substantial change in its condition after it was

sold, was the producing cause of the health problems of the Plaintiff and his

aforementioned damages.

       84.     The Plaintiff was unaware of the dangerous propensities of ortho-toluidine

which rendered it unsafe for its intended use. At the time when GARY R. CASTEN was

exposed to this product, such use was in a manner that was normally intended and

reasonably anticipated by the Defendants.



                                             26
              Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 27 of 28




                                 VIII. PUNITIVE DAMAGES.

        85.     Plaintiff repeats each and every allegation of this Complaint with the same

force and effect as if more fully set forth herein.

        86.     The actions and inactions of each of the Defendants as specifically

alleged herein above were aimed against the public as well as the Plaintiff, were grossly

unjust and involved high moral culpability, and were of such a character as to indicate

that they were the result of reckless, wanton, and willful disregard for the rights, welfare

and safety of the Plaintiff, GARY R. CASTEN. Therefore, said Defendants are guilty of

willful or wanton negligence or recklessness and conscious disregard for the rights of

others for which they should be held liable in punitive and exemplary damages to the

Plaintiff.

                                 IX. PRAYER FOR RELIEF.

        87.     WHEREFORE, PREMISES CONSIDERED, the Plaintiff, GARY R.

CASTEN, demands judgment against the Defendants and each of them jointly and

severally for compensatory and special damages in a sum in excess of $75,000.00, for

punitive damages, for attorneys' fees, for their costs expended herein, for interest, and

for such other and further relief both at law and in equity to which the Plaintiff may show

himself to be justly entitled.

                                    X. JURY DEMAND.

        88.     COMES NOW the Plaintiff, GARY R. CASTEN, and pursuant to Rule 38



                                              27
           Case 1:21-cv-00004 Document 1 Filed 01/04/21 Page 28 of 28




of the Federal Rules of Civil Procedure, demands that all issues of fact in this cause be

tried to a properly impaneled jury.

                            BY:       s/Steven H. Wodka
                                      STEVEN H. WODKA
                                      Attorney for Plaintiff
                                      577 Little Silver Point Road
                                      P. O. Box 66
                                      Little Silver, NJ 07739-0066
                                      (732) 530-2815
                                      shw@wodkalaw.com


JOHN N. LIPSITZ
Local Counsel for Plaintiff
Lipsitz & Ponterio, LLC
424 Main Street, Suite 1500
Buffalo, NY 14202
(716) 849-0701
jnl@lipsitzponterio.com


Dated: January 4, 2021




                                              28
